      Case 3:19-cv-17807 Document 2 Filed 09/10/19 Page 1 of 2 PageID: 39



Lawrence S. Lustberg, Esq.                         OF COUNSEL:
Jessica L. Hunter, Esq.                            Jeanne LoCicero, Esq.
GIBBONS P.C.                                       American Civil Liberties Union of
One Gateway Center                                    New Jersey Foundation
Newark, NJ 07102-5310                              89 Market Street, 7th Floor
(973) 596-4500                                     Newark, NJ 07102
llustberg@gibbonslaw.com                           (973) 854-1715
jhunter@gibbonslaw.com                             jlocicero@aclu-nj.org

                                                   David Cole, Esq.*
Attorneys for Plaintiffs American Civil            American Civil Liberties Union
Liberties Union of New Jersey and American            Foundation, Inc.
Civil Liberties Union, Inc.                        915 15th St. NW
                                                   Washington, DC 20005
                                                   (202) 675-2330
                                                   dcole@aclu.org

                                                   Brian Hauss, Esq.*
                                                   American Civil Liberties Union
                                                      Foundation, Inc.
                                                   125 Broad Street, 18th Floor
                                                   New York, NY 10004
                                                   (212) 549-2500
                                                   bhauss@aclu.org

                                                   * Pro hac vice applications to be submitted

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

 AMERICAN CIVIL LIBERTIES
 UNION OF NEW JERSEY, a New Jersey
 nonprofit corporation, and AMERICAN
 CIVIL LIBERTIES UNION, INC., a
 District of Columbia nonprofit corporation,   Case No. 19-CV-17807

                         Plaintiffs,                 Document Electronically Filed

                   v.                               CORPORATE DISCLOSURE
                                                         STATEMENT
 GURBIR S. GREWAL, in his official
 capacity as Attorney General of New
 Jersey, ERIC H. JASO, in his official
 capacity as Chairperson of the New Jersey
 Election Law Enforcement Commission,



                                               1
      Case 3:19-cv-17807 Document 2 Filed 09/10/19 Page 2 of 2 PageID: 40



 STEPHEN M. HOLDEN, in his official
 capacity as Commissioner of the New
 Jersey Election Law Enforcement
 Commission, and MARGUERITE T.
 SIMON, in her official capacity as
 Commissioner of the New Jersey Election
 Law Enforcement Commission,

                           Defendants.

       Pursuant to Federal Rule of Civil Procedure 7.1., Plaintiffs American Civil Liberties

Union of New Jersey and American Civil Liberties Union, Inc. disclose as follows:


   1. Plaintiff American Civil Liberties Union of New Jersey has no parent corporation and no

       publicly held corporation owns 10% or more of its stock.

   2. Plaintiff American Civil Liberties Union, Inc. has no parent corporation and no publicly

       held corporation owns 10% or more of its stock.



                                                    Respectfully submitted,

                                                    s/ Lawrence S. Lustberg
                                                    Lawrence S. Lustberg, Esq.
                                                    GIBBONS P.C.
                                                    One Gateway Center
                                                    Newark, NJ 07102-5310
                                                    (973) 596-4500
                                                    llustberg@gibbonslaw.com




Date: September 10, 2019




                                               2
